Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 was filed after the mailing date of the application on 10/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted by the applicant on 10/05/2020, have been reviewed and accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 8, the claim recites “measuring, over a time period, a current resource utilization level of one or more Virtual Network Functions (VNFs); forecasting a future resource utilization based on a predictive analysis criteria and the current resource utilization level of the one or more VNFs;”. The examiner points out the use of “a time period” and “the time period”. Therefore the time period includes a current time, which would at the time of forecasting be the past. Therefore “the time period” includes a portion of time that has already passed. Though the use of naming conventions such as “future resource utilization”. The split of current and future potions of the time period are indefinite and further require clarification such as “future resource utilization … for the remaining portion of the time period”. 
Regarding claims 12-13 the claims recites “allocating of the additional workloads”. The examiner points to claim 8, the claim recites “allocate resources of the one or more VNFs to one or more additional workloads”. The examiner notes that the two statements are different. The examiner notes that the allocating in claim 8 is different from the allocating in claims 12-13. The examiner is not sure if the allocating is performed as allocating the resource to the workloads, or allocating the workloads to the VNFs. For purposes of examination the examiner interprets the limitations as allocating the workload to the VNFs.
Regarding claim 15, the claim inherits the same rejection as claim 8 above for reciting similar limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20180246746 A1) in view of Hahn et al (US 20180225139 A1)

 	Regarding claim 1, Miller teaches a method of resource optimization in a Network Function Virtualization Management and Network Orchestration (NFV-MANO) comprising: (0018; 0020-0021; NFV management and orchestration layer (equivalent to mano) that manages the physical and virtual layers of the system)
measuring, over a time period, a current resource utilization level of one or more Virtual Network Functions (VNFs); (0040; monitoring physical and virtual resource usage by the VNF)
forecasting (0019; predicting) a future resource utilization (0040; physical and virtual resource usage) based on a predictive analysis criteria and the current resource utilization level (0040; current utilization) of the one or more VNFs; (0019; 0040; predicting future physical and resource utilization of the VNFs)
Miller does not explicitly disclose determining whether the forecasting of the future resource utilization is less than a determined optimal resource utilization threshold value of the one or more VNFs; 
In an analogous art Hahn teaches determining whether the forecasting of the future resource utilization is less than a determined optimal resource utilization threshold value of the one or more VNFs; (0106-0108; 0114; 0127; 0128; determining the expected traffic for the SFC (a service function chain consists of VNFs and therefore equivalent to the one or more VNFs) and based on the expected traffic determining the resource utilization required, and if the utilization is determined to be under a threshold, reassigning the resources to other SFCs consisting of other VNFs to process the incoming traffic)
and allocating resources (resources) of the one or more VNFs (SFC consisting of one or more VNFs) to one or more additional workloads (future incoming traffic) based on the determination of the future resource utilization (0106-0108; 0114; 0127; 0128; determining the expected traffic for the SFC (consisting of VNFs and therefore equivalent to the one or more VNFs) and based on the expected traffic determining the resource utilization required, and if the utilization is determined to be under a threshold, reassigning the resources to other SFCs consisting of other VNFs to process the incoming traffic)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Miller to include determining resource utilization based on the expected traffic, and determining a usage threshold, and assigning resource to other incoming workloads
	The suggestion/motivation for doing so is to be able to better manage service function chains

Regarding claim 2, Miller in view of Hahn teach the method as claimed in claim 1, and is disclosed above, Miller further teaches wherein the forecasting of the future resource utilization of the one or more VNFs is based on at least one of a statistical model, (0039-0040; 0042-0043; analytics are collected for forecasting VNF resource usage, using statistical methods)
(0021; 0023; 0027-0028; where resources include memory) 

Regarding claim 3, Miller in view of Hahn teach the method as claimed in claim 2, and is disclosed above, Miller further teaches wherein the forecasting of the future resource utilization of the one or more VNFs for the time period further comprises:
 collecting the current resource utilization level of the one or more VNFs for said time period; (0039; 0042; current utilization data for various time scales)
pre-processing the collected current utilization level of resources of the one or more VNFs to result in normalized data for facilitating machine-learning; (0039; 0042-0044; the examiner notes the specification discusses the pre-processing step to be training see specification (0065); using machine learning and the collected data as input to create a model that describes the relationship, and real time data is then fed into the model (equivalent to normalized data))
and training the statistical model based on the pre-processed current resource utilization level of the one or more VNFs for enabling forecast the future resource utilization on the one or more VNFs during an inference stage (0039; 0042-0046; the machine learning models include a training process to ensure accuracy and is an inherent part of machine learning techniques; Miller creates a model based on the relationships between input (current utilization) for a specific time period, and output (predicted utilization) for a future time period)

Regarding claim 4, Miller teaches the method as claimed in claim 1, and is disclosed above, Miller does not explicitly disclose further comprising: determining existence of a lean workload time period with respect to one or more VNFs if the determined future resource utilization is less than said determined optimal resource utilization threshold value.
(0106-0109; 0114; 0127; 0128; determining the expected traffic for a plurality of SFCs and reallocating resource based on some SFCc (service function chains) operating below a utilization threshold)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Miller to include determining resource utilization based on the expected traffic, and determining a usage threshold, and assigning resource to other incoming workloads
	The suggestion/motivation for doing so is to be able to better manage service function chains

Regarding claim 5, Mille in view of Hahn teach the method as claim in claim 4, and is disclosed above, Miller does not disclose but Hahn further teaches further comprising: estimating a resource utilization by the additional workload, ((0106-0109; 0114; 0117-0118; 0127; 0128; estimating the traffic load for all the SFCs and the resources required for the SFCs; since the traffic is estimated that means it has not come yet, and therefore is an additional workload)
wherein the allocating of the additional workloads is based on the lean workload period of the one or more VNFs and a resource utilization by the additional workload, ((0106-0109; 0114; 0127; 0128; transferring the load from an underutilized VM running the SFC to another VM running the SFC in order to reduce over-provisioning of resource)
wherein the prediction of the lean workload period (estimated under utilization) is associated with resources consumed by a main workload (traffic being services by the SFC) of the one or more VNFs ((0106-0109; 0114; 0117-0118; 0127; 0128; wherein the expected traffic is based on resources being consumed by the SFC for traffic an includes historical information)


mapping (assigning) each additional workload (future traffic) to at least one VNF (SFC consisting of VNFs) based on the corresponding predicted lean workload period (future under-utilization); ((0106-0109; 0114; 0117-0118; 0127; 0128; Determining to assign new load to the VM running the SFC based on it operating below a utilization threshold; this is done in advance based on the estimated traffic)
generating a deployability log (load balancer assignment for traffic flow) based on said mapping of each of the workloads; (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs) and 
pushing the additional workloads to the VNF based on the generated deployability log as a part of allocating the additional workloads in the predicted lean workload period on the at least one VNF (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC)
	
Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.
Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.

Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of an apparatus Miller teaches 0007 System.

Regarding claim 15, Miller teaches an apparatus (0007; system) for resource optimization in a Network Function Virtualization Management (0020; nvf manager) and Network Orchestration (NFV-MANO) comprising (0020; nfv orchestration layer)
one or more processors operatively coupled with a memory, wherein the one or more processors is configured to: (0021; nfvi including processors; 0022-0023; executing instructions stored in memory)
measure, over a time period, (0042; different time scales) a current resource utilization level (performance data defined as utilization) of one or more Virtual Network Functions (VNFs); (0040; monitoring physical and virtual resource usage by the VNF)
 forecast (0019; predicting) a future resource utilization for the time period (0019; 0040; physical and virtual resource usage) based on a predictive analysis criteria (0019; predictive analysis explicitly stated) and the measured current resource utilization level  (0019; 0040; current utilization) of the one or more VNFs; (0019; 0040; predicting future physical and resource utilization of the VNFs)
Miller does not explicitly teach determine whether the forecast of the future resource utilization for said time period is less than a determined optimal resource utilization threshold value of the one or more VNFs; map each additional workload to at least one VNFs based on the determination; generate a deployability log based on said mapping of each of the workload on the one or more VNFs; push the additional workload to the VNF based on the generated deployability log; and deploy, in corresponding one or more VNFs, the additional workloads of the one or more VNFs.
(expected future traffic load) for said time period (future) is less than a determined optimal resource utilization threshold value (utilized below the utilization threshold) of the one or more VNFs; (0106-0108; 0114; 0127; 0128; determining the expected traffic for the SFC (a service function chain consists of VNFs and therefore equivalent to the one or more VNFs) and based on the expected traffic determining the resource utilization required, and if the utilization is determined to be under a threshold, reassigning the resources to other SFCs consisting of other VNFs to process the incoming traffic)
map (0119; assigning/ migrating flow through load balancer) each additional workload (0127-0128; 0136; future traffic) to at least one VNFs (0118;SFC consisting of VNFs) based on the determination; ((0106-0109; 0114; 0117-0118; 0127; 0128; Determining to assign new load to the VM running the SFC based on it operating below a utilization threshold; this is done in advance based on the estimated traffic)
generate a deployability log (0119; assigning/ migrating flow through load balancer) based on said mapping of each of the workload on the one or more VNFs; (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs)
push the additional workload to the VNF based on the generated deployability log; (0104 + previous mapping; the load balancer distributes packets (pushing) to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC) and 
deploy, in corresponding one or more VNFs, the additional workloads of the one or more VNFs. (0104 + previous mapping; the load balancer distributes packets to their respective VMs running the SFCs, based on the control entity determining the expected under utilization (lean workload period), therefore as packets in the future come in (additional workload), they are directed to (equivalent to pushing), the VM running the SFC)

	The suggestion/motivation for doing so is to be able to better manage service function chains

Claims Not Rejected Over Prior Art
Claims 7 and 14 are indicated as being allowable over the prior art, but stand rejected under 35 U.S.C 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. “Proactive VNF Provisioning with Multi-timescale Cloud Resources: Fusing Online Learning and Online Optimization” Abstract—Network Function Virtualization (NFV) represents a new paradigm of network service provisioning. NFV providers acquire cloud resources, install virtual network functions (VNFs), assemble VNF service chains for customer usage, and dynamically scale VNF deployment against input traffic fluctuations. While existing literature on VNF scaling mostly adopts a reactive approach, we target a proactive approach that is more practical given the time overhead for VNF deployment. We aim to effectively estimate upcoming traffic rates and adjust VNF deployment a priori, for flow service quality assurance and resource cost minimization. We adapt online learning techniques for predicting future service chain workloads. We further combine the online learning method with a multi-timescale online optimization algorithm for VNF scaling, through minimization of the regret due to inaccurate demand prediction and minimization of the cost incurred by sub-optimal online decisions in a joint online optimization framework. The resulting proactive online VNF provisioning algorithm achieves a good performance guarantee, as shown by both theoretical analysis and simulation under realistic settings.
Yousaf et al. US20170279735A1: A method for operating a virtual network infrastructure, wherein a corresponding physical infrastructure comprises one or more physical infrastructure resources, 
	Sudevalayam et al. “Affinity-aware Modeling of CPU Usage for Provisioning Virtualized Applications” Abstract— While virtualization-based systems become a reality, an important issue is that of virtual machine migration-enabled consolidation and dynamic resource provisioning. Mutually communicating virtual machines, as part of migration and consolidation strategies, may get colocated on the same physical machine or placed on different machines. In this work, we argue the need for network affinity-awareness not only in placement but also in resource provisioning for virtual machines. First, we empirically quantify the resource savings due to colocation of communicating virtual machines. We also discuss the increase in resource usage due to dispersion of previously colocated virtual machines. Next, we build models based on different resource-usage micro-benchmarks to predict the resource usages when transitioning from non-colocated placements to colocated placements and vice-versa. These resource usage prediction models are usable along-with consolidation and migration procedures to determine requirements of VMs in colocated and non colocated scenarios. Via extensive experimentation, we evaluate the applicability of our models for synthetic and benchmark application workloads. We find that the models have high prediction accuracy — 90th percentile prediction error within 3% absolute. 
	Da et al. US20160050161A1: In an example, a server architecture is described for a dynamic cascaded node chain providing a resource cluster. The cascaded node chain may include one or more resource instances provisioned as a head node, zero or more middle nodes, and a tail node. Each node 
	Shukla et al US10484301B1: Dynamic resource distribution using periodicity-aware predictive modeling: Resource allocation techniques for distributed data storage. A set of distributed storage system historical resource usage measurements are collected and stored using distributed storage system measurement techniques. The resource usage metrics are associated with and/or derived from processing entities in the distributed storage computing system. An analysis module determines a training window time period corresponding to a portion of the collected distributed storage system historical resource usage measurements. The training window time period is determined so as to provide an earlier time boundary and a later time boundary that defines a periodically recurring portion of the distributed storage system historical resource usage measurements. A latest cycle of those periodically recurring measurements are then used to train a predictive model, which in turn is used to produce distributed storage system predicted resource usage characteristics. Resource allocation decisions are made based at least in part on predictions from the trained predictive model.
	Sugumar et al. US20100125845A1: Refer now to FIGS. 2, 3, 4A, 4B, 4C, and 4D: FIG. 2 illustrates a system 200 including apparatus 299 for dynamically balancing the utilization levels of partitions 205-206 according to one embodiment of the invention. FIG. 3 illustrates a flowchart 300 depicting a method determining partition utilization levels 320-325, and migrating a VM 220-221 between two partitions 205,206 (step 335). FIGS. 4A, 4B, 4C, and 4D illustrate a flowchart 400 depicting additional optional steps of a method to determine partition 205 utilization levels (steps 414 and 418), select, and then migrate a VM 220-221 from one partition 206 to another according to an embodiment of the invention. FIG. 4C illustrates that portion of flowchart 400 depicting a pull 220-221 to an underutilized partition 206 according to one embodiment of the invention. Lastly, FIG. 4D illustrates that portion of flowchart 400 depicting a push migration of a VM 220-221 from an overutilized partition 206 in accordance with an embodiment of the invention.
	Bakos et al US20170264463A1: The present invention addresses method, apparatus and computer program product for resource management within a distributed system in a core network element, comprising organizing computing resources of the core network element into sets, wherein a first set is always active, setting an upper threshold and a lower threshold for the load of the sets, wherein the sets in operation are loaded as long as the average load of the sets in operation reaches the upper threshold, and when the upper threshold is exceeded, a new set is activated, whereas, when the load thereof falls below the lower threshold, the last activated set is deactivated, assigning a priority number to each set, segmenting an interval of random numbers for randomizing a request distribution in subintervals which are allocated to the computing resources of the active sets, wherein the length of each subinterval is determined based on the priority number of the set of the respective computing resource, and allotting a random number out of the interval to an incoming request, and forwarding the request to such computing resource which belongs to the subinterval that contains the allotted random number.
	Siddiqui et al US8856797B1: Examples of systems and methods are described for managing computing capacity by a provider of computing resources. The computing resources may include program execution capabilities, data storage or management capabilities, network bandwidth, etc. Multiple user programs can consume a single computing resource, and a single user program can consume multiple computing resources. Changes in usage and other environmental factors can require scaling of the computing resources to reduce or prevent a negative impact on performance. In some implementations, a fuzzy logic engine can be used to determine the appropriate adjustments to make to the computing resources associated with a program in order to keep a system metric within a desired operating range.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451